Citation Nr: 1013269	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05 -34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for the 
claimed disabilities.

These issues were previously remanded by the Board in August 
2007 for additional development.  That development was 
completed, and the case is once again before the Board for 
appellate review.

The issue of entitlement to service connection for thoracic 
strain has been raised by the record, specifically in the 
November 2009 VA examination report, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The Veteran was previously denied service connection for a 
foot condition in an April 1946 rating decision.  In an 
August 2008 statement, the Veteran made references to a foot 
condition both during service and in the years subsequent to 
his discharge.  Therefore, a request to reopen the claim of 
entitlement to service connection for a foot condition has 
been raised by the record, but has not been adjudicated by 
the AOJ.  The Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

Please note this appeal has also been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has degenerative joint disease in the 
bilateral hips that is etiologically related to service-
connected degenerative spondylosis of the lumbar spine.

2.  The Veteran has degenerative joint disease of the 
bilateral knees that is etiologically related to service-
connected degenerative spondylosis of the lumbar spine.

3.  The Veteran has radiculopathy of the right lower 
extremity that is etiologically related to service-connected 
degenerative spondylosis of the lumbar spine.

4.  The Veteran does not have a left lower extremity 
disability that is etiologically related to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the bilateral hips is 
proximately due to a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Degenerative joint disease of the bilateral knees is 
proximately due to a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Right lower extremity L5-S1 radiculopathy is proximately 
due to a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).

4.  A left lower extremity disorder was not incurred in or 
aggravated by active service, is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is 
a favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; 
see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 
C.F.R. § 3.159(b)(1), removes the portion of the regulation 
which states that VA will request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in March 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, the Veteran was not informed of 
the criteria for establishing an effective date or 
disability rating.  See Dingess.

In accordance with the Board's August 2007 remand, the 
Veteran received additional notice in September 2007 which 
informed him of the criteria for establishing an effective 
date and disability rating for his claimed disabilities.  
With respect to any inadequate timing of this notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO cured any VCAA notice 
deficiency by issuing complete notice in August 2007.  The 
RO then readjudicated the case in a December 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied by way 
of the August 2007 letter.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the claim was then readjudicated in a SSOC in 
December 2009 after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ('[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.').  In order 
for the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, and lay 
statements have been associated with the claims file.  The 
Board specifically notes that the Veteran was afforded VA 
examinations for his claimed disabilities in September 2005, 
September 2009, and November 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively based on a review of the claims file, 
contain a description of the history of the disabilities at 
issue; document and consider the relevant medical facts and 
principles; and include an opinion as to the etiology of the 
Veteran's disabilities. Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim. The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review. The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by 
VA in Allen-type cases since 1995.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

In addition, a veteran is presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 
1111, 1132; 38 C.F.R. § 3.304(b).  History provided by the 
veteran of the pre-service existence of conditions recorded 
at the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition for disorders not 
noted on the entrance examination report, VA must show by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.

Further, the law further provides that, if a preexisting 
disorder is noted upon entry into service, a veteran cannot 
bring a claim for service incurrence for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing by clear and 
unmistakable evidence "that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

1.  Bilateral hip disability

Initially, the Board notes that service connection has been 
established for degenerative spondylosis of the lumbar spine 
and that disability has been assigned a 40 percent 
evaluation.

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to the hips.  The Veteran 
underwent an induction examination in April 1942.  No 
abnormalities were recorded with respect to the hips.

The Veteran underwent a VA examination in September 2005.  
The examiner noted that although the Veteran had claimed a 
bilateral hip condition secondary to his service-connected 
low back disorder, he told the examiner that his hip, knee, 
and leg conditions occurred independently from his back.  He 
indicated that the onset of these disabilities was prior to 
his entrance into service and that they were aggravated by 
service.  The examiner noted that the Veteran was not 
perfectly coherent regarding his history.  The Veteran also 
reported pain that had worsened with age and was currently 
rated as 6 to 8 out of 10 in severity.  He treated his pain 
with Tylenol.  He also reported weakness, stiffness, and 
instability, and interference with daily activities such as 
walking, standing, and basic body hygiene such as showering.  
He reported having flare-ups 2 to 3 times per week, during 
which he could only rest.  On examination, the Veteran's 
gait was slow, and he walked with a cane in his right hand.  
His feet barely cleared the floor when walking.

With respect to the hips specifically, the Veteran indicated 
that the right side was worse than the left.  Examination 
revealed atrophy of the hip muscles.  Patrick's sign was 
positive with pain and sensitivity over the trochanter area.  
The examiner could not perform the Faber test due to pain 
and stiffness.  X-rays revealed no fractures or lesions.  
There was a lucent lesion of the superior left acetabulum 
consistent with a small subchondral cyst.  He diagnosed 
unfavorable ankylosis of both hips due to deconditioning, 
pain, and arthritis.  He also noted osteoarthritis, 
bursitis, and chronic enthesopathy.  However, an opinion as 
to etiology was not offered.

The Veteran was afforded an additional VA examination in 
September 2009.  The claims file was reviewed by the 
examiner.  The Veteran reported having hip pain for years.  
He also described having weakness and stiffness, as well as 
severe weekly flare-ups which lasted for hours.  He received 
treatment from a chiropractor.  The examiner diagnosed 
bilateral hip strain, and indicated that it was as likely as 
not due to the Veteran's altered gait, which itself was due 
to back pain.  She noted that an altered gait can affect 
many different systems.  X-rays were subsequently conducted 
which showed moderate hip arthritis, and in a later 
September 2009 addendum, the examiner indicated that the 
diagnosis for the bilateral hips should be osteoarthritis, 
presumably instead of hip strain.  

The Veteran was afforded another VA examination in November 
2009.  The claims file was reviewed by the examiner, who 
included an extensive history in the examination report.  
The Veteran reported treating his hip condition with 
chiropractic care and physical therapy, both of which have 
provided some relief.  He also took Tylenol as needed.  He 
described his hip pain as symmetric and 4 out of 10 in 
severity.  He denied any redness, heat, swelling, or joint 
instability.  He did acknowledge stiffness and mild 
weakness.  His hip pain was increased with weight bearing, 
lying on his side, sitting, and changes in weather.  It was 
relieved by Tylenol, changes in body position, and using a 
vibrator.  The Veteran also bought a new bed which was 
helpful.  He was ambulatory with a rollator, and used a 
wheelchair when in the community.  Following examination, 
the examiner diagnosed degenerative arthritis of the 
bilateral hips with diffuse osteopenia.  She further 
indicated that it was at least as likely as not that the 
Veteran's hip disorder was secondary to his service-
connected low back disorder, based on ultra body mechanics.

Based on the evidence of record, the Board finds that 
service connection for a bilateral hip disability on a 
secondary basis is warranted.  The September 2009 VA 
examiner diagnosed bilateral hip strain attributable to the 
Veteran's altered gait, which itself was due to back pain 
from the Veteran's service-connected low back disorder.  The 
November 2009 VA examiner diagnosed degenerative arthritis 
with osteopenia, also attributable to the Veteran's low back 
disorder and resulting ultra body mechanics.  The September 
2005 VA examiner attributed the Veteran's disability to 
deconditioning and arthritis, but did not comment further on 
etiology, and there is no other opinion in the record to 
suggest that the Veteran's bilateral hip condition is less 
likely than not related to the Veteran's service-connected 
back disorder.  Therefore, service connection is warranted.

In making this determination, the Board notes that the 
Veteran's degenerative arthritis of the bilateral hips did 
not exist prior to service, and therefore a baseline level 
of disability does not need to be established.  Although the 
Veteran reported that his hip condition existed prior to 
service during the September 2005 examination, that 
information alone is not sufficient to rebut the presumption 
of sound condition, particularly when considered with the 
lack of any remarkable findings related to the hips in the 
Veteran's April 1942 induction examination.  Indeed, the 
September 2005 examiner noted the Veteran was not perfectly 
coherent regarding his history.

2.  Bilateral knee disability

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to the knees.  The Veteran 
underwent an induction examination in April 1942.  No 
abnormalities were recorded with respect to the knees.

VA treatment records dated January 2003 noted mild crepitus 
in the knees.

The Veteran underwent a VA examination in September 2005.  
The examiner noted that although the Veteran had claimed a 
bilateral hip condition secondary to his service-connected 
low back disorder, he told the examiner that his hip, knee, 
and leg conditions occurred independently from his back.  He 
indicated that the onset of these disabilities was prior to 
his entrance into service and that they were aggravated by 
service.  The examiner noted that the Veteran was not 
perfectly coherent regarding his history.  The Veteran also 
reported pain that had worsened with age and was currently 
rated as 6 to 8 out of 10 in severity.  He treated his pain 
with Tylenol.  He also reported weakness, stiffness, and 
instability, and interference with daily activities such as 
walking, standing, and basic body hygiene such as showering.  
He reported having flare-ups 2 to 3 times per week, during 
which he could only rest.  On examination, the Veteran's 
gait was slow, and he walked with a cane in his right hand.  
His feet barely cleared the floor when walking.

Following examination, the examiner diagnosed unfavorable 
ankylosis secondary to deconditioning, as well as arthritis 
with stiffness.  He further opined that this condition was 
at least as likely as not related to an incident during 
service, but did not specify to which service event he was 
referring.

The Veteran was afforded an additional VA examination in 
September 2009.  The claims file was reviewed by the 
examiner.  The Veteran reported years of bilateral knee pain 
which had progressively worsened.  The Veteran also reported 
weakness, stiffness, repeated effusions, and giving way.  He 
also experienced moderate flare-ups every 2 to 3 weeks which 
lasted hours.  The Veteran was unable to walk for more than 
a few yards, and utilized a wheelchair and rollator to 
ambulate.  Following examination, the examiner diagnosed 
bilateral knee strain and indicated that it was as likely as 
not due to the Veteran's altered gait, which itself was due 
to back pain.  She noted that an altered gait can affect 
many different systems.  Again, following a review of 
subsequently conducted x-rays which showed worsening 
degenerative joint disease of the knees, the examiner, in a 
September 2009 addendum stated that the diagnosis for the 
knees should be osteoarthritis, presumably instead of 
bilateral knee strain.

The Veteran was afforded another VA examination in November 
2009.  He reported bilateral knee pain about 3 out of 10 in 
severity.  It was achy in nature.  The Veteran denied any 
redness, heat, swelling, locking, or instability, but 
acknowledged stiffness and mild weakness.  Pain was 
increased by weight bearing, kneeling, squatting, and 
weather changes.  He had a ramp and bilateral stair rails at 
home.  Pain was decreased by Tylenol, chiropractic care, and 
just getting off his feet.  He ambulated with a rollator and 
wheelchair.  Following examination, the examiner diagnosed 
degenerative joint disease of the bilateral knees.  She 
further indicated that it was at least as likely as not that 
the Veteran's knee disorder was secondary to his service-
connected low back disorder, based on ultra body mechanics.

Based on the evidence of record, the Board finds that 
service connection for a bilateral knee disability on a 
secondary basis is warranted.  The September 2009 VA 
examiner diagnosed bilateral knee strain attributable to the 
Veteran's altered gait, which itself was due to back pain 
from the Veteran's service-connected low back disorder.  The 
November 2009 VA examiner diagnosed degenerative joint 
disease, also attributable to the Veteran's low back 
disorder and resulting ultra body mechanics.  The September 
2005 VA examiner attributed the Veteran's disability to 
deconditioning and arthritis, but did not comment further on 
etiology, and there is no other opinion in the record to 
suggest that the Veteran's bilateral knee condition is less 
likely than not related to the Veteran's service-connected 
back disorder.  Therefore, service connection is warranted.

In making this determination, the Board notes that the 
Veteran's degenerative joint disease of the bilateral knees 
did not exist prior to service, and therefore a baseline 
level of disability does not need to be established.  
Although the Veteran reported that his knee condition 
existed prior to service during the September 2005 
examination, that information alone is not sufficient to 
rebut the presumption of sound condition, particularly when 
considered with the lack of any remarkable findings related 
to the knees in the Veteran's April 1942 induction 
examination.  Indeed, the September 2005 examiner noted the 
Veteran was not perfectly coherent regarding his history.

3.  Bilateral leg disability

The Veteran underwent an induction examination in April 
1942.  Claw toe deformities were noted on the second and 
third toes bilaterally, though no abnormalities were 
recorded with respect to the legs.  Additional records dated 
April 1942 show the Veteran had sciatic radiation associated 
with a sprained back.  In May 1942, his right leg was noted 
to be shorter than his left, and the treating physician 
recommended raising his right heel by .5 inches.  In June 
1942, the Veteran complained of pain in his legs.  The 
treating physician again noted the right leg to be shorter, 
and also .5 inches to .75 inches smaller in circumference, 
compared to the left leg.

VA treatment records dated May 2003 reflect the Veteran 
complained of low back pain radiating into both thighs.  An 
MRI showed disc bulging at L4-L5.  The Veteran again 
complained of leg pain in April 2004.

The Veteran was afforded a VA examination with respect to 
his back disability in November 2004.  The examiner stated 
that there was no neurological deficit in the bilateral 
legs.

VA examinations in September 2005 and September 2009 
addressed hip and knee disabilities as discussed above.  
However, separate findings for the legs were not recorded.

The Veteran was afforded a VA examination in November 2009.  
The claims file was reviewed by the examiner, who included 
an extensive history in the examination report.  On 
examination, deep tendon reflexes were 1-2+ and symmetric 
for the patellar and Achilles tendons.  Babinski's testing 
was negative bilaterally.  Straight leg raising was negative 
for the left leg but positive for the right leg, and the 
hamstrings were tight bilaterally.  There was decreased 
sensation in the right leg and L5-S1 dermatome compared to 
the left leg.  Motor examination revealed generalized 
weakness for ankle dorsiflexion, plantar flexion, and the 
extensor hallucis longus.  The right leg measured .75 inches 
shorter than the left.  The Veteran also had severe varicose 
veins and edema, hammer toes, thickened nails, decreased 
hair distribution, and venous stasis changes in the 
bilateral legs.  Dorsalis pedis and posterior tibial pulses 
were 1+ out of 4.  The examiner diagnosed the Veteran with 
right lower extremity L5-S1 radiculopathy and varicose 
veins.  She opined that the varicose veins were not 
secondary to any service-connected disability, but that 
radiculopathy was as likely as not secondary to the 
Veteran's service-connected low back condition.

Based on the evidence of record, service connection for 
right lower extremity radiculopathy is warranted.  The 
November 2009 VA examiner diagnosed this condition and 
concluded that it was at least as likely as not related to 
his service-connected low back condition.  The September 
2005 and September 2009 VA examiners did not specifically 
comment on any leg condition, and there is no other evidence 
to rebut the conclusion of the November 2009 examiner.

However, service connection for a disorder of the left lower 
extremity is not warranted.  Although the evidence includes 
complaints of radiating pain in both legs, the November 2009 
VA examiner only rendered a diagnosis (radiculopathy) in the 
right lower extremity.  She did not diagnose radiculopathy 
or any other disorder in the left lower extremity, nor did 
she relate any symptoms present in the left lower extremity 
to the Veteran's service or a service-connected disability.  
There is no other evidence of a diagnosed left lower 
extremity condition.


ORDER

Service connection for degenerative arthritis of the 
bilateral hips is granted.

Service connection for degenerative joint disease of the 
bilateral knees is granted.

Service connection for right lower extremity L5-S1 
radiculopathy is granted.

Service connection for a left lower extremity disability is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


